Exhibit 10.3

SURFECT HOLDINGS, INC.

STOCK OPTION AGREEMENT
UNDER THE 2006 STOCK PLAN

Stock Option Agreement (“Agreement”) between Surfect Holdings, Inc. (the
“Company”) and                          (the “Optionee”), dated as of
                              ,             (the “Grant Date”).

The Company hereby grants to the Optionee an option (the “Option”) to purchase
                  shares of the Company’s common stock (the “Option Shares”)
under the Surfect Holdings, Inc. 2006 Stock Plan (the “Plan”) upon the terms and
conditions of the Plan and this Agreement.   Capitalized terms used herein that
are not otherwise defined shall have the meanings set forth in the Plan, which
is hereby incorporated herein by reference.  In the event of a conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of the Plan shall govern.

1.             Purchase Price.  The purchase price of the Option Shares shall be
$            per share (the “Exercise Price”), which is not less than the fair
market value of the Company’s common stock on the Grant Date.

2.             Option.  The Option shall be [an ISO/a NQO], as defined in the
Plan.

3.             Term and Vesting of Option.  The Option will expire         years
from the Grant Date.  The Option shall become exercisable as follows:

(a)           [On and after                       , if the Optionee has been
continuously providing services to the Company through that date,  the Optionee
may purchase up to one-third of the Option Shares;

(b)           On and after                     , if the Optionee has been
continuously providing services to the Company through that date, the Optionee
may purchase up to two-thirds of the Option Shares;

(c)           On and after                      , if the Optionee has been
continuously providing services to the Company through that date, the Optionee
may purchase up to all of the Option Shares.]

4.             Restricted Securities.  The Option Shares have not been
registered under the Securities Act of 1933 (the “1933 Act”) and are being
issued to Optionee in reliance upon the exemption from such registration
provided by Rule 701 under the 1933 Act for stock issuances under compensatory
benefit plans such as the Plan.  Optionee understands that the Option Shares are
restricted securities under the 1933 Act and may not be resold or transferred
unless the Option Shares are first registered under the Federal securities laws
or unless an exemption from such registration is available.  Accordingly,
Optionee hereby acknowledges that Optionee is prepared to hold any Option Shares
for an indefinite period and that Optionee is aware that Rule 144 under the 1933
Act that exempts certain resales of unrestricted securities may not be


--------------------------------------------------------------------------------




available to exempt the resale of the Option Shares from the registration
requirements of the 1933 Act.

5.             Method of Exercise.  The Option may be exercised, subject to the
terms and conditions of this Agreement, by written notice to the Company.  The
notice shall be in the form attached to this Agreement and shall be accompanied
by full payment of the Exercise Price in accordance with the provisions of
Section 9(f) of the Plan.  If the Optionee delivers Options as payment of the
Exercise Price upon exercise of an Option, the Committee shall determine
acceptable methods for tendering such Options by the Optionee and may impose
such limitations and prohibitions on the use of Options for such purposes as it
deems appropriate.  In the event of an exercise under the terms of paragraph
9(j) of the Plan, appropriate proof of the right to exercise the Option shall be
delivered to the Company.  The Company will issue and deliver certificates
representing the number of shares purchased under the Option, registered in the
name of the Optionee (or other purchaser under paragraph 9(j) of the Plan) as
soon as practicable after receipt of the notice.

6.             Withholding.  In any case where withholding is required or
advisable under federal, state or local law in connection with any exercise of
the Option by the Optionee hereunder, the Company is authorized to withhold
appropriate amounts from amounts payable to the Optionee, or may require the
Optionee to remit to the Company an amount equal to such appropriate amounts.

7.             Severability.  In the event that any one or more provisions of
this Agreement shall be deemed to be illegal or unenforceable, such illegality
or unenforceability shall not affect the validity and enforceability of the
remaining legal and enforceable provisions herein, which shall be construed as
if such illegal or unenforceable provision or provisions had not been inserted.

8.             Waiver.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

9.             Governing Law.  This Agreement shall be construed and governed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law principles thereof.

10.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.

11.           Warranty.  The Optionee acknowledges, represents, warrants and
covenants that the Optionee:  (i) has read and understands the terms and
provisions of the Plan; (ii) accepts as binding and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
this Agreement or with respect to the Option; (iii) understands that the
exercise of the Option is governed by the terms of the Plan; (iv) if the Option
is an ISO, understands that in order to qualify the Option for favorable tax
treatment as an incentive stock option, neither the Optionee nor his
representative will make a disposition of Common Stock received by the Optionee
or his representative within two years from the date of granting of the Option
nor


--------------------------------------------------------------------------------




within one year after the transfer of such Common Stock to the Optionee or his
representative; (v) will acquire the Option and any Common Stock for investment
purposes; and (vi) will perform all acts and execute and deliver any documents
that may be reasonably necessary to carry out the provisions of this Agreement
as required by the Committee or Company or for compliance with any federal or
state securities laws or tax laws.

[Signature Page Follows]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by an
authorized officer and the Optionee has hereunto set his hand all as of the day,
month and year first above written.

SURFECT HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

[Name]

 

[Signature page to Stock Option Agreement]


--------------------------------------------------------------------------------




SURFECT HOLDINGS, INC.

NOTICE OF EXERCISE OF STOCK OPTION ISSUED
UNDER THE 2006 STOCK PLAN

To:

 

Compensation Committee

 

 

Surfect Holdings, Inc.

 

I hereby exercise my Option dated                               ,               
to purchase                      shares of Common Stock at the Exercise Price of
$              per share.

I request that my shares be issued in my name as follows:

 

 

 

 

 

(Print your name in the form in which you

 

 

 

 

 

wish to have the shares registered)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Social Security Number)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(City)

 

(State)

 

(Zip Code)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 


--------------------------------------------------------------------------------